Whitfield, J.
The information in one count charges G. E. Antone, Jasper Antone and Dave Goldsby with the larceny of one calf, the property of G. J. Morgan; in the second count with the larceny of one yearling calf of the property of Ira Howell; and in the third count with receiving stolen property, etc. G. E. Antone and Jasper Antone were found guilty under the first and second counts, and Dave Goldsby was found not guilty by the verdict. As a result of this verdict all were acquitted under the third count.
The judgment of the court imposed imprisonment on George E. Antone and Jasper Antone under the first count, and on Jasper Antone alone under the second count. Both took a writ of error.
The points of procedure properly presented for determination have been considered and the conclusion as to them is that if errors they were harmless under the circumstances of this case.
The evidence is regarded as being legally insufficient to sustain the verdict as to George E. Antone, but it is sufficient to sustain the conviction as to Jasper Antone. As the judgment is severable it is reversed as to George E. Antone and affirmed as to Jasper Antone.
It is so ordered.
Browne, O. J., and Taylor, Ellis and West, J. J,, concur.